REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 10/19/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the U.S. Pat. 11,057,245 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Claims 1-17 are pending in this Office action.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art discloses or suggests that an electronic device for a user equipment in a wireless communication system, comprising: receive, from a base station, channel state information reference signal with a set of reception filters; perform channel estimation on a downlink channel from the base station to the user equipment; select, from the set of reception filters, one or more particular reception filters corresponding to respective channel estimation results that satisfy a first predetermined condition; and signal, from the user equipment to the base station, sounding reference signal with one or more particular transmission filters, wherein the one or more particular transmission filters and one or more particular reception filters are reciprocal respectively as recited in claim 1; and an electronic device for a base station in a wireless communication system, comprising: perform channel estimation on an uplink channel from the user equipment .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019. The examiner can normally be reached until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        

KT
January 13, 2022